
	
		I
		111th CONGRESS
		2d Session
		H. R. 6175
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2010
			Mr. Connolly of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to provide that
		  payments under the Federal Employees’ Group Life Insurance program shall be
		  made in a lump sum, unless the insured or the beneficiary elects
		  otherwise.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Life Insurance Transparency
			 Act.
		2.Payment of
			 claims
			(a)In
			 generalSection 8705 of title
			 5, United States Code, is amended by adding at the end the following:
				
					(f)(1)The employee may elect
				settlement of insurance under this chapter either in a lump sum or by such
				alternative form of payment as the Office may (in addition to a lump-sum
				payment) provide for.
						(2)(A)If the employee does not
				make such an election, the beneficiary or beneficiaries may elect settlement by
				any form of payment that was available to the employee under paragraph
				(1).
							(B)If the employee does make such an
				election, the beneficiary or beneficiaries may elect settlement by any other
				form of payment that was available to the employee under paragraph (1).
							(3)An election under paragraph (1) or
				(2) shall not be effective unless it is submitted to the Office, in writing, in
				such form and manner as the Office prescribes.
						(4)If no election is made under this
				subsection, the settlement shall be made in the form of a lump-sum
				payment.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply in the case
			 of any employee who first becomes insured under chapter 87 of title 5, United
			 States Code, in any calendar year beginning at least 3 months after the date of
			 the enactment of this Act. For purposes of the preceding sentence, the term
			 employee has the meaning given such term under section 8701 of
			 such title.
			
